
	
		II
		110th CONGRESS
		2d Session
		S. 3515
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish 4 regional institutes as centers of
		  excellence for research, planning, and related efforts to assess and prepare
		  for the impacts of climate change on ocean and coastal areas. 
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Oceans are a
			 major carbon sink and have absorbed at least 50 percent of all fossil carbon
			 released to the atmosphere since the beginning of the Industrial
			 Revolution.
			(2)The increased
			 absorption of carbon by the oceans due to climate change has—
				(A)increased ocean
			 acidification, which impacts the health of marine and coastal ecosystems;
			 and
				(B)influenced the
			 important role oceans play in the global cycling of carbon.
				(3)Climate change
			 has contributed to sea levels rising 7 inches during the 20th century and
			 nearly 1.5 inches between 1993 and 2003.
			(4)Climate change
			 will greatly amplify risks to coastal populations, economies, and ecosystems
			 from—
				(A)saltwater
			 inundation of low-lying coastal regions;
				(B)more frequent
			 flooding due to storm surges; and
				(C)worsening beach
			 erosion.
				(5)Research into the
			 effects of climate change on coastal environments, and into the ways in which
			 coastal communities must adapt to the challenges brought by climate change, is
			 an essential component to the overall response to climate change.
			2.Institutes for
			 Ocean and Coastal Adaptation to Climate Change
			(a)EstablishmentThe
			 Administrator of the National Oceanic and Atmospheric Administration and the
			 Administrator of the Environmental Protection Agency shall jointly establish 4
			 regional institutes, to be known as Institutes for Ocean and Coastal
			 Adaptation to Climate Change, at institutions of higher education in
			 the United States for research, planning, and related efforts to assess and
			 prepare for the impacts of climate change on ocean and coastal areas, including
			 the Great Lakes.
			(b)LocationThe
			 Administrators shall designate the location of 1 of the regional institutes
			 established under subsection (a) at an institution of higher education in each
			 of the following regions:
				(1)The Northeast
			 Region, which shall include Connecticut, Delaware, Maine, Maryland,
			 Massachusetts, New Hampshire, New Jersey, New York, Rhode Island, and
			 Vermont.
				(2)The Southeast and
			 Gulf Coast Region, which shall include Alabama, Florida, Georgia, Louisiana,
			 Mississippi, North Carolina, Puerto Rico, South Carolina, Texas, Virginia, and
			 the Virgin Islands.
				(3)The
			 Western/Pacific Region, which shall include Alaska, American Samoa, California,
			 Guam, Hawaii, the Northern Mariana Islands, Oregon, and Washington.
				(4)The Great Lakes
			 Region, which shall include Illinois, Indiana, Michigan, Minnesota, Ohio, and
			 Wisconsin.
				(c)Grants
			 authorized
				(1)In
			 generalThe Administrators shall award grants to 4 institutions
			 of higher education to carry out the purposes of this section.
				(2)ApplicationAn
			 institution of higher education seeking to operate an institute under this
			 section shall submit an application to the Administrators at such time, in such
			 manner, and containing such information as the Administrators may reasonably
			 require.
				(d)ScheduleThe
			 Administrators shall—
				(1)accept
			 applications for grants under this section beginning not later than 9 months
			 after the date of the enactment of this Act; and
				(2)award all of the
			 grants authorized under this section not later than 90 days after the first day
			 on which applications are accepted.
				(e)ObjectivesThe
			 Institutes for Ocean and Coastal Adaptation shall be centers of excellence
			 that—
				(1)document and
			 predict coastal and ocean effects of climate change; and
				(2)serve as a
			 principle national and international resource for providing technical expertise
			 on adaptation strategies for ocean and coastal area to respond to climate
			 change.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
